Per Curiam.
After a nonjury trial, the defendant was convicted of reckless driving. MCLA 257.626; MSA 9.2326. On the day set for trial, the defendant appeared and offered to plead guilty to driving ten miles per hour over the speed limit.. The trial judge indicated that the defendant must first waive his right to jury trial and this was done. The trial court then denied the prosecutor’s motion to add a charge of driving ten miles per hour over the speed limit. The defendant moved to withdraw his waiver of a jury trial and the motion was denied. Because of this abuse of discretion the judgment of conviction is reversed.
Reversed and remanded.